Case 0:19-cv-62209-DPG Document 8 Entered on FLSD Docket 11/12/2019 Page 1 of 2



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                              CASE No. 0:19-cv-62209-DPG
 ALEXANDRIA CONWAY,

        Plaintiff,

 vs.

 NATIONWIDE RECOVERY SYSTEMS, LTD.,

       Defendant.
 _________________________________/

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff ALEXANDRIA CONWAY, by and through undersigned counsel, pursuant to

 Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby file this Notice Voluntary

 Dismissal with Prejudice of the above styled action.

        DATED: November 12, 2019

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540

                                                               COUNSEL FOR PLAINTIFF


 .


                                                                                                                PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62209-DPG Document 8 Entered on FLSD Docket 11/12/2019 Page 2 of 2




                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on November 12, 2019, the foregoing was

 electronically filed with the Clerk of the Court using the CM/ECF system which will send a notice

 of electronic filing to all counsel of record.

                                                                Respectfully Submitted,

                                                                 /s/ Thomas J. Patti                                    .
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377




                                                                                                                 PAGE | 2 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
